Exhibit 10.2

 

ZORAN CORPORATION

 

1995 OUTSIDE DIRECTORS STOCK OPTION PLAN

 

(As Amended Through April 21, 2002)

 

1.                                        Establishment, Purpose and Term of
Plan.

 

1.1           Establishment.  The Zoran Corporation 1995 Outside Directors Stock
Option Plan (the “Plan”) is hereby established effective as of the effective
date of the initial registration by the Company of its Stock under Section 12 of
the Exchange Act (the “Effective Date”).

 

1.2           Purpose.  The purpose of the Plan is to advance the interests of
the Participating Company Group and its stockholders by providing an incentive
to attract and retain highly qualified persons to serve as Outside Directors of
the Company and by creating additional incentive for Outside Directors to
promote the growth and profitability of the Participating Company Group.

 

1.3           Term of Plan.  The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Options
granted under the Plan have lapsed.  However, all Options shall be granted, if
at all, within ten (10) years from the Effective Date.

 

2.             Definitions and Construction.

 

2.1           Definitions.  Whenever used herein, the following terms shall have
their respective meanings set forth below:

 

(a)           “Board” means the Board of Directors of the Company.  If one or
more Committees have been appointed by the Board to administer the Plan, “Board”
also means such Committee(s).

 

(b)           “Code” means the Internal Revenue Code of 1986, as amended, and
any applicable regulations promulgated thereunder.

 

(c)           “Committee” means a committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the Board. 
Unless the powers of the Committee have been specifically limited, the Committee
shall have all of the powers of the Board granted herein, including, without
limitation, the power to amend or terminate the Plan at any time, subject to the
terms of the Plan and any applicable limitations imposed by law.

 

(d)           “Company” means Zoran Corporation, a Delaware corporation, or any
successor corporation thereto.

 

--------------------------------------------------------------------------------


 

(e)           “Consultant” means any person, including an advisor, engaged by a
Participating Company to render services other than as an Employee or a
Director.

 

(f)            “Director” means a member of the Board or the board of directors
of any other Participating Company.

 

(g)           “Employee” means any person treated as an employee (including an
officer or a Director who is also treated as an employee) in the records of a
Participating Company; provided, however, that neither service as a Director nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan.

 

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(i)            “Fair Market Value” means, as of any date, if there is then a
public market for the Stock, the closing price of the Stock (or the mean of the
closing bid and asked prices of the Stock if the Stock is so reported instead)
as reported on the National Association of Securities Dealers Automated
Quotation (“NASDAQ”) System, the NASDAQ National Market System or such other
national or regional securities exchange or market system constituting the
primary market for the Stock.  If the relevant date does not fall on a day on
which the Stock is trading on NASDAQ, the NASDAQ National Market System or other
national or regional securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date.  If there is then no public market for
the Stock, the Fair Market Value on any relevant date shall be as determined by
the Board without regard to any restriction other than a restriction which, by
its terms, will never lapse.

 

(j)            “Option” means a right to purchase Stock (subject to adjustment
as provided in Section 4.2) pursuant to the terms and conditions of the Plan.

 

(k)           “Optionee” means a person who has been granted one or more
Options.

 

(l)            “Option Agreement” means a written agreement between the Company
and an Optionee setting forth the terms, conditions and restrictions of the
Option granted to the Optionee.

 

(m)          “Outside Director” means a Director of the Company who is not an
Employee.

 

(n)           “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.

 

(o)           “Participating Company” means the Company or any Parent
Corporation or Subsidiary Corporation.

 

(p)           “Participating Company Group” means, at any point in time, all
corporations collectively which are then Participating Companies.

 

2

--------------------------------------------------------------------------------


 

(q)           “Rule 16b-3” means Rule 16b–3 as promulgated under the Exchange
Act, as amended from time to time, or any successor rule or regulation.

 

(r)            “Service” means the Optionee’s service with the Participating
Company Group, whether in the capacity of an Employee, a Director or a
Consultant.  The Optionee’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Optionee renders Service
to the Participating Company Group or a change in the Participating Company for
which the Optionee renders such Service, provided that there is no interruption
or termination of the Optionee’s Service.  The Optionee’s Service shall be
deemed to have terminated either upon an actual termination of Service or upon
the corporation for which the Optionee performs Service ceasing to be a
Participating Company.

 

(s)           “Stock” means the common stock, par value $0.001, of the Company,
as adjusted from time to time in accordance with Section 4.2.

 

(t)            “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

2.2           Construction.  Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural, the plural shall include the singular, and
use of the term “or” shall include the conjunctive as well as the disjunctive.

 

3.             Administration.

 

3.1           Administration by the Board.  The Plan shall be administered by
the Board, including any duly appointed Committee of the Board.  All questions
of interpretation of the Plan or of any Option shall be determined by the Board,
and such determinations shall be final and binding upon all persons having an
interest in the Plan or such Option.  Any officer of a Participating Company
shall have the authority to act on behalf of the Company with respect to any
matter, right, obligation, determination or election which is the responsibility
of or which is allocated to the Company herein, provided the officer has
apparent authority with respect to such matter, right, obligation, determination
or election.

 

3.2           Limitations on Authority of the Board.  Notwithstanding any other
provision herein to the contrary, the Board shall have no authority, discretion,
or power to select the Outside Directors who will receive Options, to set the
exercise price of the Options, to determine the number of shares of Stock to be
subject to an Option or the time at which an Option shall be granted, to
establish the duration of an Option, or to alter any other terms or conditions
specified in the Plan, except in the sense of administering the Plan subject to
the provisions of the Plan.

 

4.             Shares Subject to Plan.

 

4.1           Maximum Number of Shares Issuable.  Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be three hundred fifty thousand (350,000) and
shall consist of authorized but unissued shares or reacquired shares of Stock or
any combination thereof.  If an outstanding


 

3

--------------------------------------------------------------------------------


 

Option for any reason expires or is terminated or canceled or shares of Stock
acquired, subject to repurchase, upon the exercise of an Option are repurchased
by the Company, the shares of Stock allocable to the unexercised portion of such
Option, or such repurchased shares of Stock, shall again be available for
issuance under the Plan.

 

4.2           Adjustments for Changes in Capital Structure.  In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number and class of shares subject
to the Plan, to the “Initial Option” and “Annual Option” (as defined in
Section 6.1), and to any outstanding Options, and in the exercise price of any
outstanding Options.  If a majority of the shares which are of the same class as
the shares that are subject to outstanding Options are exchanged for, converted
into, or otherwise become (whether or not pursuant to an Ownership Change Event
as defined in Section 8.1) shares of another corporation (the “New Shares”), the
Board may unilaterally amend the outstanding Options to provide that such
Options are exercisable for New Shares.  In the event of any such amendment, the
number of shares subject to, and the exercise price of, the outstanding Options
shall be adjusted in a fair and equitable manner as determined by the Board, in
its sole discretion.  Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded down
to the nearest whole number, and in no event may the exercise price of any
Option be decreased to an amount less than the par value, if any, of the stock
subject to the Option.

 

5.             Eligibility and Type of Options.

 

5.1           Persons Eligible for Options.  An Option shall be granted only to
a person who, at the time of grant, is an Outside Director.

 

5.2           Options Authorized.  Options shall be nonstatutory stock options;
that is, options which are not treated as incentive stock options within the
meaning of Section 422(b) of the Code.

 

6.             Terms and Conditions of Options.  Options shall be evidenced by
Option Agreements specifying the number of shares of Stock covered thereby, in
such form as the Board shall from time to time establish.  Option Agreements may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

 

6.1           Automatic Grant of Options.  Subject to execution by an Outside
Director of the appropriate Option Agreement, Options shall be granted
automatically and without further action of the Board, as follows:

 

(a)           Initial Option.  Each person who is (i) an Outside Director on the
Effective Date, or (ii) first elected or appointed as an Outside Director after
the Effective Date shall be granted an Option to purchase twenty thousand
(20,000) shares of Stock on the Effective Date or the date of such initial
election or appointment, respectively (an “Initial Option”).  Notwithstanding
anything herein to the contrary, a Director of the Company who previously did

 

4

--------------------------------------------------------------------------------


 

not qualify as an Outside Director shall not receive an Initial Option in the
event that such Director subsequently becomes an Outside Director.

 

(b)           Annual Option.  Each Outside Director (including any Director of
the Company who previously did not qualify as an Outside Director but who
subsequently becomes an Outside Director) shall be granted, on the date
immediately following the date of each annual meeting of the stockholders of the
Company (an “Annual Meeting”) following which such person remains an Outside
Director, an Option to purchase ten thousand (10,000) shares of Stock (an
“Annual Option”).  Notwithstanding the foregoing, an Outside Director who has
not served continuously as a Director of the Company for at least six (6) months
as of the date immediately following such Annual Meeting shall not receive an
Annual Option on such date.

 

(c)           Right to Decline Option.  Notwithstanding the foregoing, any
person may elect not to receive an Option by delivering written notice of such
election to the Board no later than the day prior to the date such Option would
otherwise be granted.  A person so declining an Option shall receive no payment
or other consideration in lieu of such declined Option.  A person who has
declined an Option may revoke such election by delivering written notice of such
revocation to the Board no later than the day prior to the date such Option
would be granted pursuant to Section 6.1(a) or (b), as the case may be.

 

6.2           Exercise Price.  The exercise price per share of Stock subject to
an Option shall be the Fair Market Value of a share of Stock on the date the
Option is granted.

 

6.3           Exercise Period.  Each Option shall terminate and cease to be
exercisable on the date ten (10) years after the date of grant of the Option
unless earlier terminated pursuant to the terms of the Plan or the Option
Agreement.

 

6.4           Right to Exercise Options.

 

(a)           Initial Option.  Except as otherwise provided in the Plan or in
the Option Agreement, an Initial Option shall (i) first become exercisable on
the date which is one (1) year after the date on which the Initial Option was
granted (the “Initial Option Vesting Date”); and (ii) be exercisable on and
after the Initial Option Vesting Date and prior to the termination thereof in an
amount equal to the number of shares of Stock initially subject to the Initial
Option multiplied by the Vested Ratio as set forth below, less the number of
shares previously acquired upon exercise thereof.  The Vested Ratio described in
the preceding sentence shall be determined as follows:

 

5

--------------------------------------------------------------------------------


 

 

 

Vested Ratio

 

 

 

 

 

Prior to Initial Option Vesting Date

 

0

 

 

 

 

 

On Initial Option Vesting Date, provided the Optionee’s Service is continuous
from the date of grant of the Initial Option until the Initial Option Vesting
Date

 

1/4

 

 

 

 

 

Plus

 

 

 

 

 

 

 

For each full year of of the Optionee’s continuous Service from the Initial
Option Vesting Date until the Vested Ratio equals 1/1, an additional

 

1/4

 

 

(b)           Annual Option.  Except as otherwise provided in the Plan or in the
Option Agreement, an Annual Option shall first become exercisable on the date
which is one (1) year after the date on which the Annual Option was granted (the
“Annual Option Vesting Date”), provided the Optionee’s Service is continuous
from the date of grant of the Annual Option until the    Annual Option Vesting
Date.  The Annual Option shall be exercisable on and after the Annual Option
Vesting Date and prior to the termination thereof in an amount equal to the
number of shares of Stock initially subject to the Annual Option, less the
number of shares previously acquired upon exercise thereof.

 

6.5           Payment of Exercise Price.

 

(a)           Forms of Consideration Authorized.  Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company of shares of Stock owned by the
Optionee having a Fair Market Value not less than the exercise price, (iii) by
the assignment of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), or (iv) by any combination thereof.

 

(b)           Tender of Stock.  Notwithstanding the foregoing, an Option may not
be exercised by tender to the Company of shares of Stock to the extent such
tender of Stock would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. 
Unless otherwise provided by the Board, an Option may not be exercised by tender
to the Company of shares of Stock unless such shares either have been owned by
the Optionee for more than six (6) months or were not acquired, directly or
indirectly, from the Company.

 

6

--------------------------------------------------------------------------------


 

(c)           Cashless Exercise.  The Company reserves, at any and all times,
the right, in the Company’s sole and absolute discretion, to establish, decline
to approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.

 

6.6           Tax Withholding.  The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, or to accept from the Optionee the tender of, a number of whole shares
of Stock having a Fair Market Value equal to all or any part of the federal,
state, local and foreign taxes, if any, required by law to be withheld by the
Participating Company Group with respect to such Option or the shares acquired
upon exercise thereof.  Alternatively or in addition, in its sole discretion,
the Company shall have the right to require the Optionee to make adequate
provision for any such tax withholding obligations of the Participating Company
Group arising in connection with the Option or the shares acquired upon exercise
thereof.  The Company shall have no obligation to deliver shares of Stock until
the Participating Company Group’s tax withholding obligations have been
satisfied.

 

7.             Standard Form of Option Agreement.

 

7.1           Initial Option.  Unless otherwise provided for by the Board at the
time an Initial Option is granted, each Initial Option shall comply with and be
subject to the terms and conditions set forth in the form of Nonstatutory Stock
Option Agreement for Outside Directors (Initial Option) adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.

 

7.2           Annual Option.  Unless otherwise provided for by the Board at the
time an Annual Option is granted, each Annual Option shall comply with and be
subject to the terms and conditions set forth in the form of Nonstatutory Stock
Option Agreement for Outside Directors (Annual Option) adopted by the Board
concurrently with its adoption of the Plan and as amended from time to time.

 

7.3           Authority to Vary Terms.  Subject to the limitations set forth in
Section 3.2, the Board shall have the authority from time to time to vary the
terms of any of the standard forms of Option Agreement described in this
Section 7 either in connection with the grant or amendment of an individual
Option or in connection with the authorization of a new standard form or forms;
provided, however, that the terms and conditions of any such new, revised or
amended standard form or forms of Option Agreement are not inconsistent with the
terms of the Plan.  Such authority shall include, but not by way of limitation,
the authority to grant Options which are immediately exercisable subject to the
Company’s right to repurchase any unvested shares of Stock acquired by the
Optionee upon the exercise of an Option in the event such Optionee’s Service is
terminated for any reason.  In no event, however, shall the Board be permitted
to vary the terms of any standard form of Option Agreement if such change would
cause the Plan to cease to qualify as a formula plan pursuant to Rule 16b-3 at
any such time as any class of equity security of the Company is registered
pursuant to Section 12 of the Exchange Act.

 

7

--------------------------------------------------------------------------------


 

8.             Transfer of Control.

 

8.1           Definitions.

 

(a)           An “Ownership Change Event” shall be deemed to have occurred if
any of the following occurs with respect to the Company:

 

(i)            the direct or indirect sale or exchange in a single or series of
related transactions by the stockholders of the Company of more than fifty
percent (50%) of the voting stock of the Company;

 

(ii)           a merger or consolidation in which the Company is a party;

 

(iii)          the sale, exchange, or transfer of all or substantially all of
the assets of the Company; or

 

(iv)          a liquidation or dissolution of the Company.

 

(b)           A “Transfer of Control” shall mean an Ownership Change Event or a
series of related Ownership Change Events (collectively, the “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company or the corporation or corporations to
which the assets of the Company were transferred (the “Transferee
Corporation(s)”), as the case may be.  For purposes of the preceding sentence,
indirect beneficial ownership shall include, without limitation, an interest
resulting from ownership of the voting stock of one or more corporations which,
as a result of the Transaction, own the Company or the Transferee
Corporation(s), as the case may be, either directly or through one or more
subsidiary corporations.  The Board shall have the right to determine whether
multiple sales or exchanges of the voting stock of the Company or multiple
Ownership Change Events are related, and its determination shall be final,
binding and conclusive.

 

8.2           Effect of Transfer of Control on Options.  In the event of a
Transfer of Control, the surviving, continuing, successor, or purchasing
corporation or parent corporation thereof, as the case may be (the “Acquiring
Corporation”), may either assume the Company’s rights and obligations under
outstanding Options or substitute for outstanding Options substantially
equivalent options for the Acquiring Corporation’s stock.  In the event the
Acquiring Corporation elects not to assume or substitute for outstanding Options
in connection with a Transfer of Control, any unexercisable or unvested portion
of the outstanding Options shall be immediately exercisable and vested in full
as of the date ten (10) days prior to the date of the Transfer of Control.  The
exercise or vesting of any Option that was permissible solely by reason of this
Section 8.2 shall be conditioned upon the consummation of the Transfer of
Control.  Any Options which are neither assumed or substituted for by the
Acquiring Corporation in connection with the Transfer of Control nor exercised
as of the date of the Transfer of Control shall terminate and cease to be
outstanding effective as of the date of the Transfer of Control. 
Notwithstanding the foregoing, shares acquired upon exercise of an Option

 

8

--------------------------------------------------------------------------------


 

prior to the Transfer of Control and any consideration received pursuant to the
Transfer of Control with respect to such shares shall continue to be subject to
all applicable provisions of the Option Agreement evidencing such Option except
as otherwise provided in such Option Agreement.  Furthermore, notwithstanding
the foregoing, if the corporation the stock of which is subject to the
outstanding Options immediately prior to an Ownership Change Event described in
Section 8.1(a)(i) constituting a Transfer of Control is the surviving or
continuing corporation and immediately after such Ownership Change Event less
than fifty percent (50%) of the total combined voting power of its voting stock
is held by another corporation or by other corporations that are members of an
affiliated group within the meaning of Section 1504(a) of the Code without
regard to the provisions of Section 1504(b) of the Code, the outstanding Options
shall not terminate.

 

9.             Nontransferability of Options.  During the lifetime of the
Optionee, an Option shall be exercisable only by the Optionee or the Optionee’s
guardian or legal representative.  No Option shall be assignable or transferable
by the Optionee, except by will or by the laws of descent and distribution.

 

10.           Indemnification.  In addition to such other rights of
indemnification as they may have as members of the Board or officers or
employees of the Participating Company Group, members of the Board and any
officers or employees of the Participating Company Group to whom authority to
act for the Board is delegated shall be indemnified by the Company against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan, or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding that such person
is liable for gross negligence, bad faith or intentional misconduct in duties;
provided, however, that within sixty (60) days after the institution of such
action, suit or proceeding, such person shall offer to the Company, in writing,
the opportunity at its own expense to handle and defend the same.

 

11.           Termination or Amendment of Plan.  The Board may terminate or
amend the Plan at any time.  However, subject to changes in the law or other
legal requirements that would permit otherwise, without the approval of the
Company’s stockholders, there shall be (a) no increase in the total number of
shares of Stock that may be issued under the Plan (except by operation of the
provisions of Section 4.2), and (b) no expansion in the class of persons
eligible to receive Options.  Furthermore, to the extent required by Rule 16b-3,
provisions of the Plan addressing eligibility to participate in the Plan and the
amount, price and timing of Options shall not be amended more than once every
six (6) months, other than to comport with changes in the Code, the Employee
Retirement Income Security Act of 1974, as amended, or the rules thereunder.  In
any event, no termination or amendment of the Plan may adversely affect any then
outstanding Option, or any unexercised portion thereof, without the consent of
the Optionee, unless such termination or amendment is necessary to comply with
any applicable law or government regulation.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Zoran Corporation 1995 Outside Directors Stock Option
Plan was duly adopted and amended by the Board through April 21, 2002.

 

 

 

 

 

 

 

Secretary

 

10

--------------------------------------------------------------------------------